Citation Nr: 0739796	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-20 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

4.  Entitlement to service connection for left leg complex 
regional pain syndrome (CRPS).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
December 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from June 2003 and July 2004 decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Jackson, Mississippi.  In July 2007, the veteran testified at 
a video hearing before the undersigned.  

The record shows that the veteran, in June 2006, withdrew her 
appeal as to hers claims of entitlement to service connection 
for gastroesophageal reflux disease (GERD), left inguinal 
nerve damage, and right ankle arthralgia  See 38 C.F.R. 
§ 20.204(b) (2007) (a substantive appeal may be withdrawn at 
any time before the Board promulgates a decision).  While the 
veteran, in July 2006, attempted to revoke that withdrawal, 
that attempt was rejected by the RO in September 2006.  The 
RO thereafter treated the veteran's September 2006 statement 
as a claim to reopen and in December 2006 issued another 
rating decision addressing these claims.  Specifically, the 
December 2006 rating decision denied her application to 
reopen her claims of service connection for GERD, left 
inguinal nerve damage, and right ankle arthralgia.  The 
veteran did not appeal the December 2006 rating decision.  
See 38 C.F.R. §§ 20.200, 20.302(c) (2007) (an appeal requires 
a notice of disagreement and a timely filed substantive 
appeal after issuance of a statement of the case).  
Accordingly, the only issues on appeal are as stated on the 
cover page of this decision.

The issues of entitlement to service connection for bilateral 
carpal tunnel syndrome and left leg CRPS are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran does not have a current hearing loss 
disability for VA compensation purposes.  

2.  The preponderance of the competent evidence is against 
finding that fibromyalgia was present in-service or that 
fibromyalgia is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.385 
(2007).

2.  Fibromyalgia was not incurred or aggravated during 
military service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5103(a), VA has a duty to notify the 
claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a 
current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified to submit all evidence in her 
possession, what specific evidence she is to provide, and 
what evidence VA will attempt to obtain.  VA thirdly has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  This includes obtaining all relevant 
evidence adequately identified in the record, and in some 
cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Written notice provided in January 2003, prior to the 
appealed from June 2003 rating decision, and written notice 
provided in October 2003, prior to the appealed from July 
2004 rating decision along with the subsequent notices 
provided in February 2004, March 2004, and July 2006 fulfills 
the provisions of 38 U.S.C.A. § 5103(a).  Moreover, the 
notice provided in July 2006 provided notice of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disabilities on appeal.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  To 
the extent that VA failed to follow this sequence, since the 
June 2003 and July 2004 rating decisions the content of the 
notices provided to the appellant fully complied with the 
requirements of that statute.  The veteran has been afforded 
a meaningful opportunity to participate in the adjudication 
of her claims, to include the opportunity to present 
pertinent evidence at a hearing before the undersigned.   
Moreover, following issuance of the VCAA letters, the appeal 
was readjudicated in the January 2007 supplemental statement 
of the case.  Providing the veteran with adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence of any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Next, the Board finds that adjudication of the current appeal 
may go forward without the veteran first being provided 
notice of the recent amendments to 38 C.F.R. § 3.310 because 
such is not prejudicial error as these amendments essentially 
codified the United States Court of Appeals for Veterans 
Claims (Court) holding in Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993); Also see 38 C.F.R. §§ 19.9, 19.31 (2007).

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, a 
review of the record shows that the RO has obtained and 
associated with the record the veteran's service medical as 
well as all identified post-service records including all of 
the claimant's records from Kessler Air Force Base, Sun Coast 
Pain Management Center, Dr. Phillip P. Sedrish, Bienville 
Orthopedic Specialists, Comprehensive Pain and 
Rehabilitation, Thomas L. Yearwood, M.D., Ph.D., Bryan D. 
Leatherman, M.D., Cedar Lake Surgery Center, The Neurosurgery 
Center, Gulf Cost Outpatient Center, University of South 
Alabama, GENTA, and the Biloxi VA Medical Center.  The 
veteran was also afforded VA examinations in March 2003.

Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of her claims and adjudication of this appeal 
may go forward.

The Claims

The veteran contends that she has bilateral hearing loss and 
fibromyalgia due to disease or injuries she sustained while 
in military service.  As to the bilateral hearing loss, she 
also claims that it is a residual of her service connected 
sinusitis.  It is also requested that the veteran be afforded 
the benefit of the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Certain specifically enumerated disease processes 
including sensorineural hearing loss, if manifest to a degree 
of 10 percent within one year after separation from active 
duty, may be presumed to have been incurred in service.  
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
where disability is proximately due to or the result of 
already service-connected disability.  38 C.F.R. § 3.310.  
Service connection is also warranted when a service-connected 
disability aggravates a non-service-connected disorder.  
Allen, supra.

With hearing loss claims, VA may only find hearing loss to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

Bilateral Hearing Loss

As to entitlement to direct service connection for bilateral 
hearing loss, while service medical records show the 
veteran's complaints and treatment for ear pain and other ear 
problems on a number of occasions, audiological examinations 
dated in August 1978, July 1979, December 1988, May 1995, and 
December 2002, are negative for a diagnosis of hearing loss 
in either ear as defined by 38 C.F.R. § 3.385.  

Similarly, the post-service record, including the March 2003 
VA audiological examination and the April 2007 GENTA 
audiological examination, are negative for a diagnosis of 
hearing loss in either ear as defined by 38 C.F.R. § 3.385.  

Moreover, the veteran has not identified any other medical 
records that could provide a current diagnosis.  

Therefore, because establishing direct service connection 
requires finding a relationship between a current disability 
and events in-service or an injury or disease incurred 
therein, the Board finds that entitlement to service 
connection for bilateral hearing loss must be denied.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.385; 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Likewise, because establishing secondary service connection 
requires a current disability, service connection for 
bilateral hearing loss must also be denied on a secondary 
basis.  38 C.F.R. §§ 3.310, 3.385; Allen, supra.

Similarly, the presumptions found at 38 C.F.R. §§ 3.307, 
3.309 also do not help the veteran because a diagnosis of 
sensorineural hearing loss is not found in the record.  

Fibromyalgia

As to entitlement to service connection for fibromyalgia, 
service medical records, including examinations dated in 
August 1978, December 1988, and May 1995, are negative for a 
diagnosis of fibromyalgia.  38 C.F.R. § 3.303(a). 

Post-service, the record shows the veteran's complaints 
and/or treatment for fibromyalgia starting in October 2003.  

However, the March 2003 general VA examiner opined that the 
veteran did not have evidence of fibromyalgia and the claims 
files do not contain a medical opinion linking fibromyalgia 
to military service.  See 38 C.F.R. § 3.303(d); Rabideau, 
supra.  In addition, given the absence of an in-service 
diagnosis of fibromyalgia and given the length of time 
between the veteran's December 2002 separation from active 
duty and first being diagnosed with fibromyalgia in October 
2003, the Board finds that there is no competent evidence of 
continuity of symptomatology.  Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  

Accordingly, the Board must conclude that the weight of the 
evidence is also against the claim for service connection for 
fibromyalgia.  See 38 C.F.R. § 3.303.

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the veteran's and her representative's written 
statements to the RO, the claimant's statements to her 
physicians, or the personal hearing testimony.  While lay 
witnesses are competent to describe experiences and symptoms 
that result therefrom, because laypersons are not trained in 
the field of medicine, they are not competent to provide 
medical opinion evidence as to the diagnosis of a current 
disorder or a nexus to service.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, these statements 
are not probative evidence as to the issues on appeal.

Finally, the Board considered the doctrine of reasonable 
doubt.  However, the preponderance of the evidence is against 
the veteran's claims and the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claims must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for fibromyalgia is denied.


REMAND

As to entitlement to service connection for bilateral carpal 
tunnel syndrome and left leg CRPS, the service medical 
records contain voluminous medical records showing the 
veteran's complaints and treatment for left and right carpal 
tunnel syndrome started in January 2001 and for left leg CRPS 
starting in August 2001.  

Post-service, the record shows complaints and treatment for 
bilateral carpal tunnel syndrome starting in April 2004, 
which diagnosis is supported by an April 2004 
electromyography (EMG) and nerve conduction study.  See April 
2004 records from The Neurosurgery Center and April 2004 EMG 
and nerve conduction study from Bienville Orthopedic 
Specialists.

Likewise, the post-service record shows complaints and 
treatment for left leg pain and numbness in records obtained 
from the University of South Alabama dated in 2007.

Despite the above evidence, in March 2003 the VA neurological 
examiner opined, after noting that a March 2003 EMG was 
negative and after noting that a bone scan which he did not 
actually see was not consistent with CRPS, that the veteran 
did not have carpal tunnel syndrome and he could not find 
anything of an objective nature to support a diagnosis of 
left leg CRPS (emphasis added).  

As the record shows the veteran's complaints and treatment 
for the claimed disorders both in-service and after her March 
2003 VA examination, the Board finds that a remand is 
required to obtain a clarifying VA opinion as to whether the 
claimant has bilateral carpal tunnel syndrome and/or left leg 
CRPS and whether these disabilities are due to her military 
service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 19.9 
(2007); Rabideau, supra.  

Likewise, the Board finds that a remand is required to obtain 
and associate with the record the post-service bone scan 
talked about by the March 2003 VA examiner because the 
current record only contains in-service bone scans dated in 
June 2000 and March 2001.  See 38 U.S.C.A. § 5103A(b), 

Accordingly, these issues are REMANDED for the following 
actions:

1.  Attempt to obtain and associate with 
the record the post-service bone scan 
talked about by the March 2003 VA 
examiner.  If the records are not 
available, or if the search for the 
records yields negative results, that 
fact should clearly be documented in the 
claim's file, and the claimant notified 
in writing.  Because these are Federal 
records, if they cannot be secured, a 
written unavailability memorandum must be 
prepared and added to the claims folders, 
and the veteran offered an opportunity to 
respond.

2.  After completion of the foregoing, 
schedule the veteran for a VA 
neurological examination by a physician 
who has not previously examined the 
claimant.  The claims files should be 
forwarded to the examiner for review as 
part of the examination.  Following a 
review of the relevant medical evidence 
in the veteran's claims folders, the 
clinical examination, and any tests or 
studies that are deemed necessary 
including an EMG and nerve conduction 
study as well as a bone scan, the 
examiner should answer the following 
questions:

Does the veteran have a current 
diagnosis of carpal tunnel syndrome 
in either upper extremity and/or 
left leg CRPS? 

If yes, is it at least as likely as 
not (i.e., 50 percent or greater 
degree of probability) that any 
currently diagnosed carpal tunnel 
syndrome and/or left leg CRPS began 
during service or is causally linked 
to any incident of or finding 
recorded during service including 
the diagnosis of carpal tunnel 
syndrome found in the service 
medical records starting in January 
2001 and the diagnosis of left leg 
CRPS found in the service medical 
records starting in August 2001?

The physician is requested to reconcile 
the March 2003 VA examiner's opinion that 
the veteran did not have a current 
diagnosis of carpal tunnel syndrome or 
left leg CRPS in light of the in-service 
and post-service service medical evidence 
outlined above.

The physician is requested to provide a 
rationale for all opinions expressed. 

3.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance, such as 
providing the veteran with updated notice 
of what evidence has been received and 
not received by VA as well as who has the 
duty to request evidence, then such 
development must be undertaken in 
accordance with 38 U.S.C.A. §§ 5100, 
5103, 5103A; 38 C.F.R. § 3.159. 

4.  Thereafter, review the expanded 
record, to specifically include all 
evidence submitted since the last 
supplemental statement of the case, and 
determine if the benefits sought can be 
granted.  If the benefits sought on 
appeal are not granted, the veteran and 
her representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


